Case 1:20-cv-04809-TCB Document 1-22 Filed 11/25/20 Page 1 of 22




                             Exh. 22
          Case 1:20-cv-04651-SDG
               1:20-cv-04809-TCB Document 1-22
                                          6-13 Filed 11/25/20
                                                     11/17/20 Page 21 of 22
                                                                         21




                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 L. LIN WOOD, JR.,                                   )
                                                     )
         Plaintiff,                                  )        CIVIL ACTION FILE NO.
                                                     )        1 :20-cv-04651-SDG
 v.                                                  )
                                                     )
 BRAD RAFFENSPERGER, in his official)
 capacity as Secretary of State of the State )
 of Georgia, REBECCA N. SULLIVAN,             )
 in her official capacity as Vice Chair of    )
 the Georgia State Election Board,            )
 DAVID J. WORLEY, in his official             )
 capacity as a Member of the Georgia          )
 State Election Board, MATTHEW               )
 MASHBURN, in his official capacity as )
 a Mem her of the Georgia State Election )
Board, and ANH LE, in her official           )
capacity as a Member of the Georgia          )
State Election Board,                        )
                                             )
        Defendants.                         )
----------)

          AFFIDAVIT OF KEVIN P. PETERFORD IN SUPPORT OF
      PLAINTIFFS' MOTION FOR TEMPORARY RESTRAINING ORDER

        I, Kevin P. Peterford, declare under penalty of perjury that the following is

true and correct:

       1. I am over the age of 18 years and competent to testify herein. I have person
                                                                                       al
         know ledge of the matters stated herein.


                                             1
                                       Ex. M to TRO Motion:
                                        Peterford Affidavit
  Case 1:20-cv-04651-SDG
       1:20-cv-04809-TCB Document 1-22
                                  6-13 Filed 11/25/20
                                             11/17/20 Page 32 of 22
                                                                 21




 2. I am an attorney licensed to practice law in the state of Florida.

 3. On Sunday November 15, 2020 Alyssa Specht appointed me to serve as a

    Monitor for the duration of the Risk Limiting Audit in DeKalb County (the

    "DeKalb Appointment Letter").             A true and accurate copy of the

    appointment letter is attached to this Affidavit as Exhibit "A."

4. On Sunday at around 12:30 p.m., I showed up to 2994 Turner Hill Road,

    Stonecrest, Georgia 30038 to begin observing as a Monitor. Prior to my

    arrival, I was sent a handout titled "Audit/Recount Monitor and Vote Review

   Panel Handout" which outlined the rules in place as well as provided

   guidelines for observation. A true and accurate copy of the Audit/Recount

   Monitor and Vote Review Panel Handout is attached to this Affidavit as

   Exhibit "B."

5. After signing in and providing the DeKalb appointment letter to the check-

   in desk, I was permitted to roam throughout the facility to conduct

   observations.

6. The first thing I noticed was signs taped to each table (the "Review Table"

   or "Review Tables") indicated a place for ballots for Trump, Biden, and

  Jorgenson and other signs for "Blanks" (no vote for President) or overvotes

  (multiple votes for President). At each Review Table were two people

                                     2
                               Ex. M to TRO Motion:
                                Peterford Affidavit
  Case 1:20-cv-04651-SDG
       1:20-cv-04809-TCB Document 1-22
                                  6-13 Filed 11/25/20
                                             11/17/20 Page 43 of 22
                                                                 21




    manually reviewing each ballot (the "Recounter").       The first Recounter

    would pick up the ballot and orally announce which candidate the ballot was

    cast for.   The first Recounter would then pass the ballot to the second

    Recounter who would again orally announce which candidate the ballot was

    cast for. The ballot was subsequently placed in the pile designated for that

    candidate as discussed above.

7. Due to the COVID restrictions, we were instructed to stay a minimum of six

   feet away from any Recounter sitting at one of the Review Tables.

8. The ballots would be brought to the Review Table in a cardboard box by

   another worker. I was never able to get close enough to read any writing on

   any of the cardboard boxes. After the carboard box was opened, stacks of

   ballots were removed and placed on the Review Table. There were notes on

   each stack but again, I was never able to get close enough to read what was

   written.

9. Once the stack of ballots was on the Review Table, the process of reviewing

   the ballot began in the manner outlined above in paragraph 6.

10. At no time did I witness any Recounter or any individual participating in

  the recount verifying signatures.




                                      3
                               Ex. M to TRO Motion:
                                Peterford Affidavit
  Case 1:20-cv-04651-SDG
       1:20-cv-04809-TCB Document 1-22
                                  6-13 Filed 11/25/20
                                             11/17/20 Page 54 of 22
                                                                 21




 11. If one of the Recounters encountered a ballot that was questionable, he or

    she raised a piece of paper with a "?" and what seemed to be a supervisor

   would come to that Review Table. A short conversation was had and the

    supervisor would provide the Recounters with instructions. Again, I was

   never able to get close enough to hear what was said.

12.When a Review Table completed reviewing a cardboard box full of ballots,

   one of the Recounters would write some information (I assume it was the

   number of ballots for each candidate the box contained) on a piece of paper

   and place it on top of the cardboard box. Then one of the Recounters would

   hold a piece of paper with a "✓" (check mark) on it in the air and someone

   would come pick up the box full of ballots.

13.There was no person verifying the number of votes that the Recounter would

   write on the paper.

14.At one point, I witnessed a fellow monitor chase after a ballot box that was

  supposedly finished being counted.

15.Once this monitor was towards the back of the room, with this ballot box,

  the supervisor in charge chased after him, directing him to go back to the

  main part of the room and to leave the ballot box.




                                     4
                              Ex. M to TRO Motion:
                               Peterford Affidavit
  Case 1:20-cv-04651-SDG
       1:20-cv-04809-TCB Document 1-22
                                  6-13 Filed 11/25/20
                                             11/17/20 Page 65 of 22
                                                                 21




 16.It was later learned that this ballot box needed to be recounted because a 0

    (zero) had been incorrectly added to the Biden count, making it

    approximately 10,000 plus votes for Biden, when it should only have been

    in the thousands.

 17.I spoke to other Observers present that day and they had witnessed the same

   thing.   Other Observes also informed me that fellow Observers were

   removed for getting too close to the Review Tables. That when they would

   get close enough to see what was actually filled in on the ballot, one of the

   Recounters would begin making a big scene and call over a supervisor. The

   supervisor would then remove the Monitor permanently.

18.While in DeKalb County, I saw a lot of hostility towards Republicans and

   none towards Democrats.

19.Further, I noticed a Democrat Monitor speaking to a Recounter, which was

   strictly against the rules of conduct during the recount.

20. On the evening of November 15, 2020, Alyssa Specht appointed me as an

  Monitor in Henry County for the whole duration of the Risk Limiting Audit

  ("Henry County Appointment Letter"). A true and accurate copy of the

  Henry County Appointment Letter is attached to this Affidavit as Exhibit

  "C."


                                     5
                               Ex. M to TRO Motion:
                                Peterford Affidavit
  Case 1:20-cv-04651-SDG
       1:20-cv-04809-TCB Document 1-22
                                  6-13 Filed 11/25/20
                                             11/17/20 Page 76 of 22
                                                                 21




 21. I arrived at 562 Industrial Boulevard, McDonough, Georgia 30253 at

    around 9:30 a.m.

22. When I entered the building, I was halted by a woman at the door who

    immediately informed me that I was not needed and that all the position had

    been filled. At this time, the woman neither asked who I was nor why I was

   present. I asked this woman to speak to the person in charge.

23. Within a few seconds, I was greeted by Ameika Pitts ("Ms. Pitts"), Henry

   Country's Elections Director. Ms. Pitts informed me that my assistance was

   not needed, and I was free to go. Again, this was told to me prior to her

   asked why I was there and who I was.

24.I then pulled the Henry County Appointment Letter up on my phone and

   presented it to her. Ms. Pitts immediately told me that I was not able to have

   my phone inside the building even though the recount was allegedly being

   "live streamed." After a brief conversation, I send Ms. Pitts a copy of the

   letter and was permitted to enter the building, but only in the public

   observation area.

25.Fortunately, after speaking to several Republican Party volunteers, Ms. Pitts

   was provided my name from the Henry County Republican Chairwoman

   and I was permitted to enter into the observation area.


                                      6
                               Ex. M to TRO Motion:
                                Peterford Affidavit
  Case 1:20-cv-04651-SDG
       1:20-cv-04809-TCB Document 1-22
                                  6-13 Filed 11/25/20
                                             11/17/20 Page 87 of 22
                                                                 21




26. Once inside the observation area, I saw that it was set up very similar to

   DeKalb County with the Review Tables having the same designations and

   each Review table having two Recounters as described in paragraph 6 above.

27 .As I began walking around, I noticed several differences between DeKalb

   County and Henry County. In Henry County, the ballots were brought to

   each Review Table in a red, plastic box with security ties used to hold the

   box closed. Those ties were cut, and the ballots were then removed and

   placed on top of the Review Table in stacks that were wrapped in a rubber

   bands and had a pink sticky note on each stack which displayed the number

   of ballots each stack contained. The Recounter would then remove the

   rubber band and sticky note and begin counting the same was described in

  paragraph 6 above.

28.At around 12:05 p.m. I was observing table "G" when the two recount

  workers sorted a pile of ballots that had a note which said "93" as the number

  of ballots. When the two workers finished sorting and counting the ballots,

  there were only 92. The director of the election committee, Ms. Pitts came

  to the two workers and simply signed a separate sheet of paper saying that

  there were only 92 ballots. Ms. Pitts never recounted to make sure. This




                                     7

                              Ex. M to TRO Motion:
                               Peterford Affidavit
  Case 1:20-cv-04651-SDG
       1:20-cv-04809-TCB Document 1-22
                                  6-13 Filed 11/25/20
                                             11/17/20 Page 98 of 22
                                                                 21




    happened several times and Ms. Pitts informed us that she has been directed

    to just sign off on the number of ballots the recount worker said was there.

29. While in Henry County, I personally witnessed ballots cast for Donal
                                                                         d
   Trump being placed in the pile for Joseph Biden. I witnessed this happen at

   table "A."

30.I interviewed a few Observers that same day who informed me that
                                                                    on
   multiple occasions Recounters at tables "A " "B " "G " and "O" were seen
                     '                                '   '   '
   placing ballots cast for Donald Trump placed in the pile for Joseph Biden.

   When this was brought to Ms. Pitts attention, it was met with extreme

   hostility. At no time did I witness any ballot cast for Joseph Biden be placed

   in the pile for Donald Trump.

31. Based on my personal observations, I believe that additional absent
                                                                        ee
  ballots were cast for Donald Trump but counted for Joseph B iden. I further

  believe that there was widespread fraud favoring Joseph Biden. This is my

  personal experience.

             [SIGNATURE AND OATH ON NEXT PAGE]




                                     8
                               Ex. M to TRO Motion:
                                Peterford Affidavit
      Case
      Case 1:20-cv-04809-TCB
           1:20-cv-04651-SDG Document
                              Document1-22
                                       6-13 Filed
                                             Filed11/25/20
                                                   11/17/20 Page
                                                             Page10
                                                                  9 of
                                                                    of 21
                                                                       22




       I declare under penalty of perjury that the foregoing statements are true and

correct




   STATE OF FLORIDA

   COUNTY OF PALM BEACH


      Kevin Peterford, appeared before me, a Notary Public in and for the above

jurisdiction, this 17th day of November 2020, and after being duly sworn, made this

Declaration, under oath.




   [Affix Seal]


  My Commission Expires _________                             _

                                                 ......~!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!:1
                                                l:.--il:~~:?~~\
                                                           NICHOLA.S
                                                                  JOHNZEHER

                                                l :*:
                                                  ~f... ii
                                                              ~*: MYCOMMISSION#GG976387
                                                t· ·•,r.k·{.r.~?. ,···
                                                             Bonded11tru
                                                                         EXPIRES:
                                                                               April6, 2024
                                                                            Publicundefwlitera
                                                                       No1ary




                                         9
                                  Ex. M to TRO Motion:
                                   Peterford Affidavit
Case 1:20-cv-04651-SDG
     1:20-cv-04809-TCB Document 1-22
                                6-13 Filed 11/25/20
                                           11/17/20 Page 11
                                                         10 of 22
                                                               21




          Exhibit A

                          Ex. M to TRO Motion:
                           Peterford Affidavit
         Case 1:20-cv-04651-SDG
              1:20-cv-04809-TCB Document 1-22
                                         6-13 Filed 11/25/20
                                                    11/17/20 Page 12
                                                                  11 of 22
                                                                        21


                                            I.GOP
November 15, 2020


Monitor Designee - Risk Limiting Audit

To Whom it May Concern:

This letter serves as proper notice, pursuant to O.C.G.A. § 21-2-408, § O.C.G.A
                                                                                . 21-2-483, State Election
Board Rule 183-1- 13-.06, and/or State Election Board Rule 183-1-14-0.9-.1
                                                                            5. The listed designees are to
serve as a Monitor for the whole duration of the Risk Limiting Audit in DeKalb
                                                                                 County:


   •   William McElligott                  •    Nicholas Zeher                        •   Michael Sasso
   •   Oleg Otten
   •   Kevin Peterford                     •    Scott Strauss




         David J. Shafer
         Chainnan                                                     Michael Welsh
                                                                      Secretary




                                               Ex. M to TRO Motion:
                                                Peterford Affidavit
Case 1:20-cv-04651-SDG
     1:20-cv-04809-TCB Document 1-22
                                6-13 Filed 11/25/20
                                           11/17/20 Page 13
                                                         12 of 22
                                                               21




          Exhibit B

                          Ex. M to TRO Motion:
                           Peterford Affidavit
Case 1:20-cv-04651-SDG
     1:20-cv-04809-TCB Document 1-22
                                6-13 Filed 11/25/20
                                           11/17/20 Page 14
                                                         13 of 22
                                                               21




             Audit/Recount
 Monitor and Vote Review Panel Handout




                          Ex. M to TRO Motion:
                           Peterford Affidavit
     Case 1:20-cv-04651-SDG
          1:20-cv-04809-TCB Document 1-22
                                     6-13 Filed 11/25/20
                                                11/17/20 Page 15
                                                              14 of 22
                                                                    21




                                               Audit Observer Handout

  Arrival:
         •   Arrive 30 minutes prior to the start of your shift.
         •   The public is to watch the opening procedures before the audit begins
                                                                                   and after the audit ends
             for the day.
         •   Be respectful and professional, not adversarial.

  Audit Observers/Designated Monitors:
         •    Each political party may have one designated monitor per 10 Audit Teams
                                                                                        or a minimum of two
              designated monitors per room.
      •       Designated monitors may roam the audit room and observe the audit process
     •       Observe the Check-in and Check-out process of the ballots
     •       Must wear badges that identify them by name.
     •       Are allowed to observe but may not obstruct orderly conduct of election.
     •       May not speak to or otherwise interact with election workers.
     •       Are not allowed to wear campaign buttons, shirts, hats or other campaig
                                                                                     n items.
     •       Do not touch any ballot or ballot container
     •       Observe and ensure the room is properly set-up, the Audit Teams are completi
                                                                                           ng their tasks,
             and the Table is set up properly (see below}.
     •       Must pose questions regarding procedures to the clerk/election worker
                                                                                   for resolution.

 Room Set up




                                             AuditBoardRoomLayout

                                         AuditBoard                AuditBoard




                                         AuditBoard                AuditBoard




Audit Teams Responsibilities

When reviewing a ballot and determining the voter's mark, audit boards
                                                                         must consider "if the elector
has marked his or her ballot in such a manner that he or she has indicated
                                                                           clearly and without question
the candidate for whom he or she desires to cast his or her vote." O.C.G.A
                                                                           . 21-2-438(c}.

As a batch is delivered from the check-in/out station:
    •   Record the County Name, Batch Name, and Batch Type (Absentee, Advance
                                                                                     d Voting,
        Provisional, Election Day}, and verify the container was sealed on the Audit
                                                                                     Board Batch Sheet.




                                                  Ex. M to TRO Motion:
                                                   Peterford Affidavit
Case 1:20-cv-04651-SDG
     1:20-cv-04809-TCB Document 1-22
                                6-13 Filed 11/25/20
                                           11/17/20 Page 16
                                                         15 of 22
                                                               21




 •   Unseal the container.
 •   Recount the Ballots using the "Sort and Stack
                                                         " method:
        o Pull the ballots out of the container and
                                                            stack neatly on the table.
                  ■     If the container contains more than 1000
                                                                         ballots, ballots should be removed
                        from the container and sorted in manageab
                                                                            le stacks (using an Audit Board Batch
                        Sheet for each stack), leaving the rest of
                                                                       the ballots in the container until the
                        previous stack is done.
                 ■      For each ballot: audit board member (ABM
                                                                          ) #1 picks up a single ballot from the
                       stack and reads the vote for the President
                                                                        ial contest aloud, then hands the
                       ballot to ABM #2. ABM #2 verifies the vote
                                                                          that is on the ballot is indeed what
                       ABM #1 read, then places the ballot in the
                                                                         "stack" that corresponds to the vote.
                       ABM #1 should watch to make sure the ballo
                                                                             t is placed in the right stack. There
                       will be 8 stacks as follows:
                             • Trump
                             •   Biden
                             • Jorgensen
                             •  Overvoted ballots - one pile for any ballo
                                                                                  t where the voter made more
                                than one selection for President.
                            •   Blank/Undervoted ballots - one pile for any
                                                                                       ballot where the voter made
                                no selection for President.
                            • Write-In - one pile for any ballot conta
                                                                              ining a write-in vote for President.
                               (The board does *NOT* need to determine
                                                                                      whether the write-in is for a
                               qualified candidate: the Vote Review Pane
                                                                                    l does that.)
                           •   Duplicated ballots - one pile for ballots mark
                                                                                      ed as duplicated.
                           •   Undetermined - one pile for any ballot wher
                                                                                      e the audit board cannot
                               agree on the voter's intent.
               ■     Candidate Ballot Tallies - Count the ballo
                                                                   ts in each stack by having one member
                     of the audit board verbally count the ballo
                                                                      t while handing· it to the other
                     member for verification. Count the ballots
                                                                       in groups of 10, stacking the groups
                     at right angles to each other, so you can
                                                                   easily count the complete groups when
                     you are done. (For instance, if you have seve
                                                                         n groups of 10 ballots each plus an
                     extra 3 ballots, the total tally would be 73.)
                                                                        Record the total tally for each
                    candidate on the Audit Board Batch Shee
                                                                   t.
              ■     Write-In, Duplicated, and Undetermined
                                                                   Ballots - count the ballots in the write-
                    in duplicated, and undetermined ballot piles
                                                                         and record on the Audit Board
                    Batch Sheet. Each type should go in a desig
                                                                      nated folder or envelope by batch.
     o Write-in, Duplicated, and Undetermined
                                                         ballot folders must be set aside for delivery
        the Vote Review Panel.                                                                                to
     o Return the other ballots to the origin
                                                    al container and seal the container.
     o Sign the Audit Board Batch Sheet.
     o Raiseyour check mark sign for the chec
                                                       k-in/out station to come retrieve your conta
        batch sheet, and any ballots for the Vote                                                           iner,
                                                         Review Panel.




                                          Ex. M to TRO Motion:
                                           Peterford Affidavit
       Case 1:20-cv-04651-SDG
            1:20-cv-04809-TCB Document 1-22
                                       6-13 Filed 11/25/20
                                                  11/17/20 Page 17
                                                                16 of 22
                                                                      21




                                      Audit Board Batch Sheet
                                      Count; ______                         _
                                      8atchNamo _____                       _

                                      Batch Type: l }Absentee i··~Advanc:e \,.(ElodlonDay       t.'lProvlslonaf i·;other

                                      Was the container sealed when mceivod by tho -twdit board?   l J Yos

                                         Candidates                    Enter Audit Totals

                                         Donald J. Trump

                                         Joseph R. Blden

                                         Jo Jorgen1on

                                         Overvote

                                         Blank/Undervote


                                                                        "-~-~!.,
                                     Ballots sent to tho Vote R•~l!."! ..  ..~.!.!'"rl
                                                                                   .....
                                          Write-In

                                         Duplicated

                                         UndotermfneU


                                    When work Is oompjefod,rotum all ballots (except Vote Rovluw Panel ballots)
                                                                                                                to tile ballot
                                    container and seal container.

                                    Was the container resealed by tho audit board? C1Yes




                                    Check In/Out Station
                                    L j Recordedbatch returnon Ballot ContainerlnvontorySheet
                                    [l Delivered Vole Review Panel ballots (If any)
                                    CJ Entered f~Uissinto Ario
                                    -~------ lnillals or check In/out statlon member




Table Set up



                                        AuditBoardTableTopOrganization




No Photography is allowed in the observation area.

Check-in/out Process
   •    Two election workers are required to observe the check in and check out
                                                                                    process of ballots to
        ensure there is a secure chain of custody and inventory of ballots is kept
                                                                                   proper.
            o One person is to be kept with the ballot containers
            o One person delivers the containers to and from the audit boards ("runner
                                                                                           '1)
   •    There should be at least one "runner" for every 5 audit boards
   •    When a new container arrives, the election works must record:




                                                           Ex. M to TRO Motion:
                                                            Peterford Affidavit
   Case 1:20-cv-04651-SDG
        1:20-cv-04809-TCB Document 1-22
                                   6-13 Filed 11/25/20
                                              11/17/20 Page 18
                                                            17 of 22
                                                                  21




             o batch name
             o audit board number
     •    Upon completion, the election worker must:
             o Verify proper completion of the Audit Board Batch Sheet
             o Ensure contain is resealed
             o Return the container and batch sheet to the check-in/out station
             o Note the return of the container of the Ballot Container Invento
                                                                                 ry Sheet
             o Deliver any necessary ballots/envelopes to the Vote Review
                                                                              Panel
                    ■   Duplicates, write-ins, and undermined
             o Enter candidate totals for the batch in Ario, mark as "entere
                                                                             d"

Closing of Audit Room:
    •   All eligible monitors are able to observe the closing and conclus
                                                                          ion of the audit.

Monitor Observes lssue...What to Do?
1. Respectfully raise issue with precinct clerk for resolution.
2. Do NOT speak to or interact with election workers.
3. Do NOT take pictures or videos.
4. If unresolved, leave polling room and call GOP GA Legal Hotline
                                                                   with your name, county, and location.


Be on the lookout for:

   1. Lapsesin procedure
   2. Food or beverage on audit tables (it should be under the table}
   3. Any ballots not being delivered from the runners in the regular
                                                                      course
         Statewide Observer and VRP member Hotline: 470-410-8762

         Incident Report Form (attached) and at: .b!!P~LLr~J:IQ.f?.:_Q_
                                                                        rg/auditreport/




                                           Ex. M to TRO Motion:
                                            Peterford Affidavit
   Case 1:20-cv-04651-SDG
        1:20-cv-04809-TCB Document 1-22
                                   6-13 Filed 11/25/20
                                              11/17/20 Page 19
                                                            18 of 22
                                                                  21




                                                       The Vote Review Panel
Vote Review Panel (VRP) Member:
        •   Each political party must have 1 member per VRP
        •   You must object when you cannot agree
                o If there is a disagreement between the two VRP members,
                                                                               the Superintendent or their
                    designee breaks the tie.
       •    Manually log each ballot that should be adjudicated
       •    Must wear badges that identify them by name.
       •    May not speak to or otherwise interact with election workers.
       •    Are not allowed to wear campaign buttons, shirts, hats or other
                                                                            campaign items.
       •    Must pose questions regarding procedures to the clerk/election
                                                                           worker for resolution.


Three types of Ballots:
    •       Duplicated Ballots
                 o Retrieve the original ballot and compare the duplicated ballot
                                                                                        to ensure proper
                     duplication. Using the original ballot, record the vote tally for the
                                                                                            duplicated ballots
                      using the Vote Review Panel Tally Sheet.
   •        Undetermined Ballots
                o Review the undetermined ballots where the audit board could
                                                                                         not agree on the voter's
                     intent to make a determination. Record the vote tally for the undeter
                                                                                               mined ballots
                     using the Vote Review Panel Tally Sheet.
   •        Write-In Ballots
                o Review the write-in ballots to determine if a voter has voted
                                                                                     for a qualified or invalid
                    write-in candidate. Record the number of votes for each qualifie
                                                                                         d write-in candidate on
                    the Qualified Write-In Candidate Tally Sheet.




                                  Vote ReviewPanel TallySheet   County;__   _    Page:_of_




                                                          Ex. M to TRO Motion:
                                                           Peterford Affidavit
  Case 1:20-cv-04651-SDG
       1:20-cv-04809-TCB Document 1-22
                                  6-13 Filed 11/25/20
                                             11/17/20 Page 20
                                                           19 of 22
                                                                 21




Common Adjudication Scenarios




    CommonAdjudication·Sc,enarios
     OVERVOTES
     With corrections from voters                                   MARKING ERRORS
                                                                    Consistent patterns




                                                                    lnconsist,mt patterm,
                                    STRAY MARKS IN TARGET Af~F.AS




                                             Ex. M to TRO Motion:
                                              Peterford Affidavit
Case 1:20-cv-04651-SDG
     1:20-cv-04809-TCB Document 1-22
                                6-13 Filed 11/25/20
                                           11/17/20 Page 21
                                                         20 of 22
                                                               21




           Exhibit C

                          Ex. M to TRO Motion:
                           Peterford Affidavit
          Case 1:20-cv-04651-SDG
               1:20-cv-04809-TCB Document 1-22
                                          6-13 Filed 11/25/20
                                                     11/17/20 Page 22
                                                                   21 of 22
                                                                         21


                                            I.GOP
November 15, 2020


Monitor Designee - Risk Limiting Audit

To Whom it May Concern:

This letter serves as proper notice, pursuant to O.C.G.A. § 21-2-408, § O.C.G .A. 21-2-483, State Election
Board Rule 183-1- 13-.06, and/or State Election Board Rule 183-1-14-0.9-.15. The listed designees are to
serve as a Monitor for the whole duration of the Risk Limiting Audit in Henry County:


    •   William McElligott
    •   Oleg Otten
    •   Kevin Peterford
    •   Nicholas Zeher
    •   Ibrahim Reyes-Gandara
    •   Juan Carlos Elso
    •   Carlos Silva
    •   Mayra Romera




         David J. Shafer
         Chainnan                                                     Michael Welsh
                                                                      Secretary




                                               Ex. M to TRO Motion:
                                                Peterford Affidavit
